MEMORANDUM2
Joseph M. Fleming appeals the district court’s summary judgment for defendants Burlington Northern and Santa Fe Railway Company, his employer, and the Atchison Topeka and Santa Fe System Federation Brotherhood of Maintenance of Way Employees, his union. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a summary judgment de novo, see Fennessy v. Southwest Airlines, 91 F.3d 1359, 1361 n. 1 (9th Cir.1996), and we affirm.
The district court properly granted summary judgment on Fleming’s breach of duty of fair representation claim against his union and wrongful discharge claim against his employer because Fleming failed to timely file his action within the six-month statute of limitations. See Kelly v. Burlington N. R.R. Co., 896 F.2d 1194, 1197 (9th Cir.1990).
Fleming’s state law claims against his union and employer are preempted by the Railway Labor Act, 45 U.S.C. § 151, because their resolution requires the interpretation of the collective bargaining agreement. See Saridakis v. United Airlines, 166 F.3d 1272, 1277-78 (9th Cir. 1999).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.